Title: To Thomas Jefferson from Andrew Ellicott, 14 February 1804
From: Ellicott, Andrew
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Lancaster Feby. 14th. 1804.
               
               I ask pardon for not acknowledging the receipt of your two last letters before this:—the delay has been occasioned by the press of business in the land-office, which during the session of our Legislature is such, that we have not a moment to spare for either recreation, or paying that attention to our friends which decency appears to require. I have however directed my attention to the subject of your letters, and will give you my opinion in 8 or 10 days.—
               I am sir with great esteem and respect your sincere friend
               
                  Andw. Ellicott 
               
            